Citation Nr: 0631316	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain, to include on a secondary basis.  

2.  Entitlement to an initial compensable rating for a 
perforated right tympanic membrane.  

3.  Entitlement to an initial compensable rating for a right 
shoulder disability.  

4.  Entitlement to an initial compensable rating for 
bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
January 1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In October 2004, the Board remanded the case 
for additional development, and it is now before the Board 
for further appellate consideration.  

The issue of entitlement to service connection for residuals 
of a left ankle sprain, to include on a secondary basis, and 
the issue of entitlement to an initial compensable rating for 
perforated right tympanic membrane are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate the 
claims and has been notified of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to these 
claims that she has not submitted to VA.  

2.  Prior to April 20, 2005, the veteran's service-connected 
right shoulder disability, diagnosed as tendinitis, was 
manifested primarily by pain at extremes of flexion and 
external rotation; there was no showing of weakness, 
incoordination, or fatigability on use or during flare-ups.  

3.  From April 20, 2005, the veteran's service-connected 
right shoulder disability, currently diagnosed as bursitis, 
has been manifested by no more than mild tenderness on 
palpation; there is full range of motion in all planes 
without pain and no evidence of functional impairment.  

4.  The veteran's bilateral shin splints are manifested 
primarily by complaints of pain on prolonged standing or 
walking without any medical evidence of associated functional 
impairment of either knee or either ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating prior to 
April 20, 2005, for the veteran's service-connected right 
shoulder disability, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003. 5024, 5201 
(2006).  

2.  The criteria for an initial or staged compensable rating 
from April 20, 2005, for the veteran's service-connected 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5024, 5201 (2006).  

3.  The criteria for an initial or staged compensable rating 
for bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.71a, 
Diagnostic Code 5262 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that in a 
letter dated in November 2004, the VA Appeals Management 
Center (AMC) provided the veteran with notice of the 
information and evidence needed to substantiate the claims 
before the Board.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains  
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2004 letter from the AMC satisfies these 
mandates.  It effectively informed the veteran about the type 
of evidence needed to support claims for higher ratings for 
her right shoulder disability and bilateral shin splints, 
namely, proof that those service-connected disabilities had 
worsened or increased in severity.  Such proof could take the 
form of medical evidence or statements by the veteran or 
other individuals describing the veteran's symptoms.  The AMC 
notified the veteran of VA's duty to obtain certain evidence 
for the veteran, such as VA medical records, as well as its 
obligation to help obtain other relevant records not in the 
Federal Government's possession, provided the veteran gave 
consent and supplied enough information to enable VA to 
obtain them.  It made clear that although VA could assist the 
veteran in obtaining private records, she carried the 
ultimate burden of ensuring that VA received all such 
records.  The AMC also requested that the veteran send VA any 
evidence in her possession that pertained to her claims.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in her possession and that she 
received notice of the evidence needed to substantiate her 
claims, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the Dingess requirements, the AMC provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate the claims, but she was 
not provided with notice of the type of evidence necessary to 
establish effective dates.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an initial compensable rating for bilateral shin 
splints, any question as to the appropriate effective date to 
be assigned is rendered moot.  As to the service-connected 
right shoulder disability, the award of an initial 10 percent 
rating prior to April 20, 2005, is as of the day following 
separation from service, which is the earliest possible 
effective date, resulting in no possible prejudice to the 
veteran.  Further, as the Board concludes below that the 
preponderance of the evidence is against the an initial 
compensable rating for the service-connected right shoulder 
disability from April 20, 2005, the question of effective 
date does not in fact arise because the Board is affirming 
the noncompensable rating and is not granting an increased 
rating for which an effective date must be established.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

The RO's 1998 rating decision from which this appeal arises 
long pre-dates the passage of the VCAA and the timing of the 
notice obviously does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has been provided the opportunity to respond to 
the November 2004 letter and over the course of the appeal 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
Neither the veteran nor her representative has asserted that 
the notice was defective or that additional evidence could 
have been provided had VA given earlier notice.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  During the course of 
the appeal, the veteran's service medical records have been 
of record.  The veteran has not reported having received any 
medical treatment for her bilateral shin splints or right 
shoulder disability at any time since service, and she has 
been provided VA examinations that provided findings adequate 
for rating purposes.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Pertinent law and regulations - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (2006).  

The veteran's claims were placed in appellate status by 
disagreement with the initial rating award and are original 
claims as opposed to new claims for increases.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect to the criteria for rating the veteran's service-
connected right shoulder disability and bilateral shin 
splints.  The evidence includes, but is not limited to:  
service medical records; statements from the veteran, and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claims for increased ratings.  

When a disability is encountered that is not listed in the 
Rating Schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2006).  

Right shoulder disability

Service connection is in effect for a right shoulder 
disability diagnosed as right shoulder tendinitis at the 
veteran's initial VA examination in May 1998 and as bursitis 
at her VA examination in April 2005.  Tendinitis of the 
shoulder is not listed in the Rating Schedule.  The RO has 
rated the veteran's right shoulder disability under 
Diagnostic Code 5024 for tenosynovitis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Under the Rating Schedule, 
tenosynovitis is rated on limitation of motion of affected 
parts as degenerative arthritis; the same is true for 
disability rated as bursitis under Diagnostic Code 5019.  
38 C.F.R. § 4.71a, Diagnostic Code 5019.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45.  

The medical evidence of record reveals that the veteran is 
right handed.  Accordingly, the disability ratings for the 
veteran's service-connected right shoulder involve the major 
extremity.  Limitation of motion of the arm (shoulder) is 
rated under Diagnostic Code 5201, which provides for 
a 20 percent rating for limitation of motion at shoulder 
level.  A 30 percent rating is assigned if there is 
limitation of motion of the major arm midway between the side 
and the shoulder level.  Finally, a 40 percent rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  The Board notes that normal range of 
motion of the shoulder is set forth in 38 C.F.R. § 4.71, 
Plate I.  Normal forward elevation, or flexion, is 
from 0 to 180 degrees.  Normal shoulder abduction is also 
from 0 to 180 degrees.  Normal external rotation and internal 
rotation are from 0 to 90 degrees.  

Service medical records show that in October 1997 the veteran 
was seen with complaints of right shoulder pain. She reported 
that it had been present for two months and started while 
moving in bed.  She said that at that time she heard a 
"pop" and felt posterior shoulder pain.  She reported she 
had pain with extension of the arm overhead, but said there 
was no weakness, tingling, or numbness.  On examination, 
there was full active range of motion, and the right shoulder 
was neurovascularly intact.  There was tenderness to 
palpation at the joint line inferior to the acromion.  The 
assessment was mild rotator cuff pain, right shoulder.  The 
veteran was advised to rest her right shoulder and was given 
a handout for rotator cuff physical therapy.  On the report 
of the veteran's separation examination two days later and 
also in October 1997, the veteran complained of right 
shoulder pain consistent with mild rotator cuff impingement.  
The examiner noted it was improved and not considered 
disabling.  

At her initial VA examination in May 1998, the veteran stated 
that she strained her right shoulder in August 1997 and was 
placed on Motrin.  She reported that she currently had daily 
right shoulder pain precipitated by any overhead activity or 
carrying any weight, such as a bag, on her right shoulder.  
On examination of the right shoulder, there was forward 
flexion from 0 to 170 degrees without pain and active motion 
from 170 to 180 degrees with pain.  There was abduction from 
0 to 180 degrees without pain, external rotation from 
0 to 70 degrees without pain and from 70 to 90 degrees with 
pain.  There was internal rotation from 0 to 90 degrees 
without pain.  X-rays were reportedly negative.  The 
diagnosis was tendinitis, right shoulder.  

Based on this examination, the range of motion of the right 
shoulder does not meet or approximate the criterion for a 
compensable rating under Diagnostic Code 5201, which for the 
lowest compensable rating of 20 percent requires that motion 
of the major arm be limited to shoulder level.  The 
examination showed that the veteran could raise her right arm 
well above shoulder level both in abduction and flexion, and 
therefore is noncompensable under Diagnostic Code 5201.  The 
Board notes, however, that because the Rating Schedule 
specifies that the veteran's disability is to be rated on 
limitation of motion , as degenerative arthritis, a 
10 percent rating may be assigned based on the May 1998 
examination results.  This is because, as outlined earlier, 
Diagnostic Code 5003 for degenerative arthritis specifies 
that when the limitation of motion of the involved joint is 
noncompensable under the appropriate diagnostic code, a 
10 percent is for application for the joint.  It further 
specifies that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In the Board's judgement, the findings 
of painful motion from 170 to 180 degrees during flexion of 
the right shoulder and painful motion from 70 to 90 degrees 
during external rotation of the right shoulder are 
satisfactory evidence of painful motion and thus warrant the 
assignment of a 10 percent rating for the right shoulder 
tendinitis as found at the May 1998 VA examination.  See 
38 C.F.R. §§ 4.45, 4.71a Diagnostic Code 5003.  

Although the veteran complained of periodic daily right 
shoulder pain precipitated by overhead activity or carrying 
any weight on her right shoulder, the physician who conducted 
the May 1998 VA examination did not note or comment on flare-
ups or any excess fatigability, weakened movement, or 
incoordination.  Without such, the Board finds there is no 
evidence which, even with consideration of 38 C.F.R. § 4.40 
and 4.45, would support a rating in excess of the 10 percent 
rating, that being based on painful motion.  See Deluca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  

At the April 2005 VA examination, the veteran reported she 
had right shoulder pain that was only associated with flare-
ups with cold or damp weather or when she slept over her 
right shoulder.  She said this pain was usually moderate in 
intensity and usually lasted for 10 to 15 minutes until she 
stopped the activity that was causing the pain.  She said the 
pain was relieved by over-the-counter Advil and did not 
radiate.  She reported daily stiffness in the morning, but no 
redness, fatigue, or lack of endurance.  She reported she was 
not receiving any medical treatment for her right shoulder.  

On examination, the physician said there was only mild 
tenderness to palpation in the anterior aspect of the right 
shoulder, but there was no pain to palpation in the rest of 
the shoulder area.  There was full range of painless motion 
in all planes.  The physician said that it was his estimate 
that during repetitive use of the right shoulder or during 
acute flare-ups the veteran had no functional impairment or 
change in motion.  He said there was no evidence of 
additional functional loss due to weak movements, excess 
fatigability or incoordination due to the right shoulder 
condition.  X-rays of the right shoulder were reportedly 
normal.  The diagnosis was mild signs of right shoulder 
bursitis.  The physician commented that the signs of right 
shoulder bursitis were so mild that he did not consider her 
to have any functional impairment or any functional 
limitation during frequent use.  He said there was no 
evidence of any chronic disability or complication due to the 
right shoulder condition.  

The results of this examination do not support a compensable 
rating for the veteran's service-connected right shoulder 
disability.  The physician diagnosed the veteran as having 
right shoulder bursitis.  Though this is a different 
diagnosis from tendinitis, rating the disability as either 
tendinitis and analogous to tenosynovitis as did the RO under 
Diagnostic Code 5024, or rating the disability under the code 
for bursitis, Diagnostic Code 5019, it is, in either event, 
required that the disability be rated based on limitation of 
motion as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
note following Diagnostic Codes 5013-5024.  

There is, however, nothing in the April 2005 examination 
results that supports a compensable rating.  With full range 
of motion of the right shoulder in all planes, the criteria 
for a compensable rating under Diagnostic Code 5201 are 
certainly not met.  Further, at the examination there was not 
only full range of motion of the right shoulder in all 
planes, there was no evidence of painful motion, and thus 
unlike the findings at the May 1998 examination, there is no 
basis for the award of a 10 percent rating, which is allowed 
in the rating of degenerative arthritis and in turn under 
Diagnostic Code 5024 or Diagnostic Code 5019 when there is 
noncompensable limitation of motion that is confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  It must be emphasized there was 
no such evidence at the April 2005 examination.  

Further, even with application of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and consideration of DeLuca regarding 
flare-ups and painful motion, the Board cannot find there is 
functional loss, or impairment of motion that would warrant a 
compensable rating as of the time of the April 2005 
examination.  In this regard, the Board acknowledges that the 
physician who conducted the April 2005 examination found mild 
tenderness to palpation in the anterior aspect of the right 
shoulder.  He clearly stated, however, that he found only 
mild signs of bursitis of the right shoulder and commented 
that signs were so mild that he did not consider the veteran 
to have any functional impairment, including during frequent 
use.  In the absence of any indication of painful motion, 
incoordination, or weakness under any circumstances, even 
with consideration of 38 C.F.R. § 4.40, 4.45, 4.59, and 
DeLuca, as of the time of April 2005 examination, there is no 
evidence that supports a compensable rating for the veteran's 
service-connected right shoulder disability.  

In summary, with consideration of the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), pertaining to 
initial ratings, as is the case here, and the propriety of 
staged ratings, the Board awards a 10 percent rating for the 
veteran's right shoulder disability prior to April 20, 2005, 
VA examination.  The Board finds, however, that the 
preponderance of the evidence is against a compensable rating 
for the veteran's right shoulder disability from the date of 
the April 20, 2005, VA examination.  Under the circumstances, 
the benefit of the doubt doctrine does not apply, and that 
aspect of the claim for an initial compensable rating must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2006); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Bilateral shin splints

Under the Rating Schedule, there is no specific diagnostic 
code that addresses shin splints, and the RO has rated the 
veteran's shin splints as analogous to impairment of the 
tibia and fibula under Diagnostic Code 5262, and consistent 
with 38 C.F.R. § 4.27, has used Diagnostic Code 5299-5262 .  
In this regard, when an unlisted condition must be rated 
under an analogous diagnostic code, the diagnostic code is 
"built-up" by assigning the first two digits from that part 
of the schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits for 
all unlisted conditions.  See 38 C.F.R. § 4.27.  

The RO evaluated the veteran's shin splints as analogous to 
impairment of the tibia and fibula under Diagnostic Code 
5262.  Under that code, a 10 percent rating requires malunion 
of the tibia and fibula with slight knee or ankle disability, 
and a 20 percent rating requires malunion of the tibia and 
fibula with moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  On review of the Rating 
Schedule, the Board finds no other disability or diagnostic 
code that provides a closer analogy to shin splints.  

The veteran's service medical records show that starting in 
October 1993, she was seen with complaints of bilateral lower 
extremity pain and was evaluated for shin splints.  X-rays in 
January 1994 were negative as were bone scans in early and 
late March 1994.  She was started in an eight-week physical 
therapy program in June 1996, and at that time she gave a 
three-year history of bilateral shin pain.  There was 
tenderness to palpation on both sides of each tibia, and the 
assessment was bilateral shin pain.  At her October 1997 
separation examination, the veteran complained of shin 
splints with long walking.  The examiner commented that it 
was not considered disabling.  

At her May 1998 VA examination, the veteran reported that she 
started having shin splints in September 1993 while she was 
in boot camp and said that ever since then whenever she had 
to do physical training, walk fast, or run, she had pain in 
both legs.  She reported that she currently had pain after 
walking for more than five minutes with the pain lasting for 
over five minutes after resting.  She said that she was 
unable to do any jogging or running because of the shin 
splints.  May 1998 VA X-rays of the right and left legs were 
negative.  After clinical examination, the diagnoses included 
skin [sic shin] splint found.  

At the April 2005 VA examination, the veteran complained of 
pain over the shin areas, mostly when she did quick or rapid-
paced walking.  She said that when she had pain in this area, 
it was moderate to severe in intensity and usually lasted 
until she stopped the activity causing the pain.  The 
physician noted that the condition did not really affect the 
veteran's daily activities and did not affect her job as an 
immigration officer.  The physician noted that the veteran 
came to the physical examination walking with no signs of 
pain or limping with ambulation.  On examination, there was 
no swelling or redness at the level of the tibia or fibula, 
bilaterally, and there was no pain.  He noted that an April 
2005 VA nuclear medicine bone scan of the lower extremities 
was normal.  

The physician stated that it was his medical opinion that the 
veteran's shin splints had resolved and that if she had any 
pain it the shin area, it was mostly due to muscle, and was 
probably not due to any musculoskeletal condition that 
usually happened when there were shin splints.  He said the 
shin splints were resolved because the bone scan was negative 
and there was no evidence of any uptake at the level of the 
shins that could be secondary to inflammation in the tibial 
area.  

The veteran alleges that her shin splints cause pain that 
limits her ability to exercise, walk, or stand for long 
periods, and she has said that shin splints on the left 
affect her left ankle.  The examination reports do not, 
however, show any disability of the either knee or either 
ankle that either physician associated with the veteran's 
shin splints.  By the time of the April 2005 examination, the 
physician who then examined the veteran said the shin splints 
had resolved and did not affect her left ankle.  He further 
stated that the shin splints did not affect the veteran's 
daily activities and did not affect her job as an immigration 
officer.  Even at the May 1998 examination, the level of 
functional loss the veteran experienced was clearly minimal, 
as her gait was normal and she was able to engage in part-
time work while attending college and had no restrictions on 
activities at work.  The physician did not identify positive 
findings he associated with the shin splints.  

On review of the medical record, there is no evidence of 
malunion of the tibia or fibula, and there is no evidence to 
suggest that shin splints caused any knee or ankle 
disability.  The only manifestation appears to be complaints 
of pain on prolonged standing or fast-paced walking; however, 
this does not meet the requirements for a compensable rating, 
and there is no basis for the assignment of such.  See 
38 C.F.R. § 4.31 (where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).  

Essentially, at no time during the rating period is there 
medical evidence showing residual effects or impairment due 
to the shin splints, except for the veteran's complaints of 
pain.  While the Board is required to consider the effect of 
the veteran's pain when making a rating determination, and 
has done so in this case, the Rating Schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Without some objective indicators of 
disability resulting from those complaints of pain, she is 
simply not entitled to a compensable rating.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against assignment of a 
compensable disability rating at any time during the rating 
period under all potentially applicable diagnostic codes.  
There is no reasonable doubt on this matter that could be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Accordingly, the claim for an initial or staged compensable 
rating for bilateral shin splints must be denied.  


ORDER

An initial 10 percent rating for residuals the veteran's 
service-connected right shoulder disability prior to 
April 20, 2005, is granted subject to the law and regulations 
pertaining to the payment of monetary benefits.  

An initial or staged compensable rating for the veteran's 
service-connected right shoulder disability from 
April 20, 2005, is denied. 

An initial or staged compensable rating for bilateral shin 
splints is denied.  


REMAND

The remaining claims in appellate status include entitlement 
to service connection for residuals of a left ankle sprain, 
to include on a secondary basis.  In the October 2004 remand, 
the Board specifically noted that, in addition to contending 
that she has current residuals of the left ankle sprain she 
suffered in service, the veteran contends those sprain 
residuals have been aggravated by her service-connected shin 
splints.  In the remand, the Board requested that VA ensure 
that all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A be fully complied with 
and satisfied.  

In its subsequent November 2004 letter to the veteran, the 
AMC referred to the claim for service connection for a left 
ankle sprain and outlined what the evidence must show to 
establish a claim for service connection on a direct or 
presumptive basis.  The AMC did not, however, notify the 
veteran of the evidence needed to substantiate a claim for 
service connection on a secondary basis, to include based on 
aggravation under which there is an additional increment of 
disability of the claimed condition that is proximately the 
result of a service-connected disorder.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Court has pointed out that 38 U.S.C.A. § 5103(a) requires 
VA to inform a claimant of any information and evidence not 
of record that is necessary to substantiate a claim and that 
failure to do so precludes a claimant from participating 
effectively in the processing of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  In this regard, the 
Court has recently stated that the substantive nature of that 
kind of notice error has the natural effect of producing 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. Sept. 22, 2006); 2006 WL 2715036 (Vet. 
App.).  The Board will, therefore, request that the AMC 
provide the veteran with complete notice of the evidence not 
of record to substantiate her claim for service connection 
for residuals of a left ankle sprain, to include on a 
secondary basis.  

In its September 1998 rating decision the RO denied service 
connection for ear infections but granted service connection 
for perforated right tympanic membrane and assigned a 
noncompensable rating effective the day following the 
veteran's separation from service in January 1998.  The 
veteran disagreed with the initial noncompensable rating and 
perfected her appeal on that issue, which is now before the 
Board.  

The veteran's service medical records show that she was 
treated for ear infections and on one occasion complained of 
tinnitus; her diagnoses during service included otitis media 
and a perforated right tympanic membrane.  At the May 1998 VA 
examination, the physician found perforation of the right 
tympanic membrane, but said ear infection was not found.  The 
record includes VA outpatient records dated from January 2002 
to September 2002, and those records show that the veteran 
was assessed as having perforated right tympanic membrane 
with recurrent infections (otitis) requiring treatment with 
antibiotics.  The records note that the veteran had a history 
of recurrent ear infections since the mid 1990s when she had 
an ear infection that resulted in a ruptured eardrum; it was 
noted that since then she had had otitis every six months or 
so.  

Review of the record shows that on a VA Form 21-4138, 
Statement in Support of Claim, received in September 2002, 
the veteran reported that from 1998 to 2000 she had received 
treatment for her ear problems a the Audie L. Murphy VA 
Medical Center audiology department and at the El Paso, 
Texas, VA outpatient clinic.  She also stated that since 2000 
she had received treatment from the Loredo, Texas, VA 
outpatient clinic.  As noted above, the RO obtained VA 
medical records dated from January 2002 to September 2002, 
but as the veteran has identified additional VA medical 
records potentially relevant to her initial rating claim, 
action should be taken to obtain them and associate them with 
the claims file.  

At the April 2005 VA examination, the veteran gave a history 
of multiple ear infections in service and having been told 
she had a perforated right tympanic membrane.  She said that 
in 2003 she had an episode of severe infection with symptoms 
lasting four or five months and after seeing a private ear, 
nose, and throat (ENT) specialist she had a tympanoplasty of 
the right tympanic membrane.  She stated that three months 
after this surgery she had an infection, but mostly it was 
otitis externa or an outer ear infection, which was treated 
with ear drops.  As they would be relevant to the matter of 
an initial rating for the veteran's service-connected 
perforated right tympanic membrane, action should be taken to 
attempt to obtain the veteran's private medical records 
pertaining to post-service ear infections, the tympanoplasty 
in 2003, as well as post-surgical treatment records.  

At the April 2005 VA examination, the veteran reported that 
she currently had daily flare-ups of tinnitus in the right 
ear, and in his comments, the examining physician said that 
apparently the only complication of the veteran's perforated 
right tympanic membrane was episodic tinnitus of the right 
ear.  At an April 2005 VA audiology examination, the 
audiologist noted that the veteran reported that in the right 
ear she had periodic episodes of tinnitus on a daily basis, 
which she described as a ringing, and she said she first 
noticed it about six months to a year earlier.  The 
audiologist did not provide an opinion as to whether it was 
related to the veteran's perforated tympanic membrane or 
residuals thereof.  

In view of the foregoing, it is the judgement of the Board 
that the record raises the issue of service connection for 
residuals of recurrent ear infections aside from perforation 
of the right tympanic membrane and to include tinnitus, and 
the issue of service connection for tinnitus secondary to 
tympanoplasty for the service-connected perforated right 
tympanic membrane, and these issues could affect the issue 
certified on appeal, that is, entitlement to an initial 
compensable rating for perforated right tympanic membrane.  
The Court has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The issues raised by the record 
must be considered first because they could affect the 
outcome of the issue certified on appeal, and the raised 
issues must be considered as inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of service connection 
for residuals of a left ankle sprain, to 
include on a secondary basis, provide the 
veteran with notice that complies with 
the provisions of 38 U.S.C.A. §§ 5102, 
5103 and 38 C.F.R. § 3.159, to include 
notice of evidence needed to substantiate 
the claim on a direct or secondary basis, 
to include based on aggravation.  Provide 
the veteran with notice of what evidence 
VA will obtain and what evidence she 
should submit.  Include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Relative to the claim for an initial 
compensable rating for perforated right 
tympanic membrane include an explanation 
as to the information or evidence needed 
to establish an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, with respect to the raised 
issues of entitlement to service 
connection for residuals of recurrent ear 
infections aside from perforation of the 
right tympanic membrane and to include 
tinnitus as well as the raised issue of 
entitlement to service connection for 
tinnitus secondary to tympanoplasty for 
the service-connected perforated right 
tympanic membrane, ensure compliance with 
the notice and development required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159.  Include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date pertaining to 
each issue, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran submit any 
evidence in her possession that 
pertains to her any of her claims.  

Specifically request that the veteran 
identify the name, address, and 
approximate dates of treatment (most 
likely in 2003) of the private ENT 
specialist who provided treatment for 
ear infections and performed the 
tympanoplasty of the right tympanic 
membrane.  Request that the veteran 
provide appropriate release 
authorization and take action to obtain 
the identified records and associate 
them with the claims file.  

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran pertaining to treatment at the 
Audie L. Murphy VA Medical Center, 
including the audiology department, at 
the VA outpatient clinic in El Paso, 
Texas, and at the VA outpatient clinic 
in Laredo, Texas.  The records should 
cover the period from January 1998 to 
the present.  

3.  Then, provide the veteran with a VA 
ear, nose, and throat (ENT) examination 
to identify and determine the severity 
of any current residuals of the 2003 
tympanoplasty of the right tympanic 
membrane and to determine the identity 
of any residuals of chronic recurrent 
ear infections, aside from perforated 
right tympanic membrane, to include 
tinnitus.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any residual of chronic recurrent ear 
infections, aside from perforated right 
tympanic membrane, but to include 
tinnitus, is causally related to 
service or any incident of service.  
The examiner should also be requested 
to provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current tinnitus is a residual of 
the 2003 tympanoplasty of the right 
tympanic membrane.  

The examiner is requested to provide a 
statement of the rationale for any 
opinion expressed.  The claims file 
must be provided to the examiner and 
that it was available for review should 
be indicated in the examination report.  

4.  Then, after review of the record 
and completion of any additional 
development indicated by the state of 
the record, including obtaining any 
additional VA examination or medical 
opinion if warranted, readjudicate the 
issue of entitlement to service 
connection for residuals of a left 
ankle sprain, to include on a secondary 
basis.  

After review of the record and 
completion of any additional 
development indicated by the state of 
the record, adjudicate entitlement to 
service connection for chronic 
recurrent ear infections, aside from 
perforated right tympanic membrane, to 
include tinnitus.  Also adjudicate 
entitlement service connection for 
tinnitus secondary to tympanoplasty for 
the service-connected perforated right 
tympanic membrane.  Then, readjudicate 
entitlement to an initial compensable 
rating for perforated right tympanic 
membrane, to include consideration of 
the possibility of "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  

If either claim currently in appellate 
status (service connection for 
residuals of left ankle sprain, to 
include on a secondary basis, and 
entitlement to an initial compensable 
rating for perforated right tympanic 
membrane), is not granted to the 
satisfaction of the veteran, issue an 
appropriate supplemental statement of 
the case.  The veteran and her 
representative should be provided the 
opportunity to respond.  

If service connection is not granted 
for residuals of chronic recurrent ear 
infections, aside from perforated right 
tympanic membrane, to include tinnitus, 
or for service connection for tinnitus 
secondary to tympanoplasty for the 
service-connected perforated right 
tympanic membrane, and the veteran 
provides a timely notice of 
disagreement, issue an appropriate 
statement of the case that addresses 
all evidence considered by the AMC and 
informs the veteran of the pertinent 
law and regulations.  The veteran and 
her representative should be advised of 
the procedures and time limits for 
filing a timely substantive appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


